DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/21 and 4/22/21 have been considered by the examiner. See attached PTO-form 1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-30 are allowed.
The prior art of record fails to teach or fairly suggest the advancing of the change tracking stream comprising advancing a stream offset and a retention boundary in the change tracking stream, the stream offset corresponding to a first position in the change tracking stream and the retention boundary corresponding to a second position in the change tracking stream, the change tracking stream including a series of committed transactions; and in response to a trigger event including the advancing of the change tracking stream, automatically executing a pre-defined task on the second table and generating a task history entry indicating the task was successfully executed, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 11 and 21.
Thus prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 16, 2021